Citation Nr: 1547060	
Decision Date: 11/06/15    Archive Date: 11/13/15

DOCKET NO.  11-08 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of additional VA disability compensation benefits for a dependent in the amount of $9,652. 

2.  Entitlement to an effective date earlier than October 1, 2010, for the addition of the Veteran's spouse to a VA disability compensation award. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to January 1994.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which removed the Veteran's former spouse, D., from his VA compensation, effective July 1, 1999.  This action created an overpayment of $9652.  A February 2011 decision by the Committee on Waivers and Compromises (Committee) denied a waiver of recovery of the overpayment.

The October 2010 decision also added the Veteran's current spouse, C., to his award, effective October 1, 2010.  The Board notes that a chart in this decision, and an August 2011 statement of the case, erroneously informed the Veteran that the effective date was September 1, 2010.  However, the reasons and bases section of the October 2010 decision properly informed the Veteran that the effective date was October 1, 2010, and provided an explanation.  The Board will base its decision on the correct effective date of October 1, 2010.  See 38 C.F.R. § 3.31 (2015).


FINDINGS OF FACT

1.  An overpayment of additional VA disability compensation benefits for a dependent was properly created and the debt of $9,652 is valid. 

2.  The Veteran divorced D. on June [redacted], 1999 and married C. on November [redacted], 1999.  

3.  To require recovery of the properly-created indebtedness for the period from July 1, 1999 to September 30, 2010, with the exception of the period from June [redacted], 1999 to November [redacted], 1999 only, would be unfair because it would nullify the objective for which the benefits were intended.  

4.  To require recovery of the properly-created indebtedness from June [redacted], 1999 to November [redacted], 1999 only, from the Veteran would not be unfair.

5.  An August 1994 rating decision granted service connection for a heart disability and a bilateral knee disability, with a combined evaluation of 40 percent, effective February 1994, making the Veteran eligible to receive compensation for dependents.

6.  On September [redacted], 2010, the Veteran informed VA of his November 1999 marriage to his current spouse, C.  


CONCLUSIONS OF LAW

1.  Recovery of the properly-created additional VA disability compensation benefits for a dependent overpayment indebtedness for the period from July 1, 1999 to September 30, 2010, with the exception of the period from June [redacted], 1999 to November [redacted], 1999 only, would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.914, 1.962, 1.963, 1.965 (2015). 

2.  Recovery of the properly-created additional VA disability compensation benefits for a dependent overpayment indebtedness for the period from June [redacted], 1999 to November [redacted], 1999 only, is not against equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.914, 1.962, 1.963, 1.965 (2015). 

3.  The criteria for an effective date earlier than October 1, 2010, for the award of additional compensation for a dependent spouse have not been met.  38 U.S.C.A. §§ 1115, 5110 (West 2014); 38 C.F.R. §§ 3.4, 3.31, 3.400, 3.401(b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

These notice and assistance requirements are not applicable to cases involving overpayment and indebtedness.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002).  Notwithstanding the fact that the notice and development provisions are not controlling in these matters, the Board has reviewed the case and determined that the appellant has had a fair opportunity to present written arguments and evidence in support of his challenge to the validity of the debt and waiver in question.  

Similarly, these notice and assistance requirements do not apply to claims that turn on statutory interpretation.  Smith v. Gober, 14 Vet. App. 227, 231-232 (2000).  When it is clear that there is no additional evidentiary development to be accomplished, there is no point in remanding the case.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991). 

In this regard, the earlier effective date issue in this case involves the application of law to certain facts, such as the effective date for a combined rating of at least 30 percent and the date that the RO received information needed to award additional compensation for the Veteran's dependent spouse.  These facts are already established by the evidence now of record and are not in dispute.  Collecting additional evidence would not be productive or helpful to the Veteran's appeal.  See Smith, supra.  Thus, because the law as mandated by statute, and not further development of evidence, is dispositive of this appeal, VA's notice and assistance requirements are not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 430 (1994).

Legal Analysis

Waiver of Overpayment

The preliminary issue of the validity of a debt is a threshold determination that must be made in a benefits overpayment debt collection matter.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962. 

In order for the Board to determine that the overpayment was not properly created, it must be established that the appellant was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the appellant being erroneously paid benefits.  Sole administrative error connotes that the appellant neither had knowledge of nor should have been aware of the erroneous award.  Further, neither the appellant's actions nor his failure to act must have contributed to payment pursuant to the erroneous award.  38 U.S.C.A. § 5112(b)(9), (10); 38 C.F.R. § 3.500(b)(2); Jordan v. Brown, 10 Vet. App. 171 (1997).  

An August 1994 rating decision granted service connection for a heart disability and a bilateral knee disability.  The combined disability evaluation was 40 percent, effective February 1994.  An August 1994 VA notice letter informed the Veteran that his monthly compensation included an additional allowance of his spouse, D.  

A May 1995 VA notice letter informed him that VA had included additional VA benefits for his spouse.  It informed him that he "must tell us immediately if there is any change in the number or status of your dependents.  Your failure to quickly tell VA of a dependency change will result in an overpayment which must be repaid."  

An October 2003 rating decision granted an increased evaluation for the Veteran's heart disability.  A November 2003 VA notice letter informed him that VA was paying him as a Veteran with one dependent.  His payment included an additional amount for his spouse.  He was instructed to "[l]et us know right away of there is any change in your marital status (italics included)."  

In a September 2010 VA Form 21-4138, the Veteran informed the Board that he had been married to D. until 1999.  He then married C. later that same year.  He included a copy of the marriage license, confirming his marriage to C. on November [redacted], 1999.  He stated that he had initiated all proper paperwork through the DEERS program at Ft. Riley, Kansas.  He stated that he was not notified that he was expected to inform VA of these changes other than [via] the DEERS program. 

The foregoing evidence shows that the Veteran did not inform VA that he had divorced D. in 1999 until 2010.  Thus, he was not entitled to the additional VA benefits he continued to receive on her behalf.  VA was not solely responsible for the Veteran being erroneously paid additional VA benefits for D.  Although the Veteran argues that he was never told he had to tell VA about a change in status of dependents "other than through DEERS," the May 1995 and November 2003 notice letters specifically noted he was to report any change to "VA."  The Veteran had been informed that he had been awarded additional VA compensable benefits on behalf of D.  His action or his failure to act contributed to payment of VA compensation benefits to which he was not entitled.

Therefore, the Board finds that the overpayment at issue in this case was properly created and is a valid debt.  Narron v. West, 13 Vet. App. 223 (1999).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

The Board will now turn to the issue of entitlement to a waiver of the recovery of the $9,652 overpayment that was properly created. 

According to the applicable law and regulations, recovery of overpayments of any benefits made under the laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver and if the recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 1.965. 

In this case, the Board has not found any evidence of fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment.  The question now before the Board is whether the facts dictate that a waiver should be granted under the standard of "equity and good conscience." 

The phrase "equity and good conscience" means the arrival at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to the following elements (which are not intended to be all-inclusive): (1) fault of the debtor, (2) balancing of faults between the debtor and VA, (3) undue hardship of collection on the debtor, (4) defeat of the purpose of an existing benefit to the appellant, (5) unjust enrichment of the appellant, and (6) whether the appellant changed positions to his or her detriment in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a). 

The standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  38 C.F.R. § 1.965(a). 

The first factor to consider is the fault of the debtor in creating the debt.  Here, the debt was created because the Veteran failed to timely inform VA that he divorced D. in 1999.  The Veteran in fact waited until 2010.  As for balancing the relative faults of the Veteran and VA, the Veteran himself failed to report his 1999 divorce from D. until 2010.  It was the Veteran's responsibility to report all changes in dependency as they happened.  VA informed him of this fact in 1995 and 2003.  VA was not at fault in relying on the Veteran to report any change in dependency.  

The next consideration is whether requiring repayment of the overpayment would impose undue hardship of collection on the debtor, thereby defeating the purpose of the benefit to the Veteran.  A January 2011 VA Form 5655 Financial Status Report relates that the monthly income of the Veteran and his wife exceeded their monthly expenses by $1570.57.  In March 2011 correspondence, the Veteran asserted that he could repay an amount of $100 a month.  

As the Veteran's current monthly income exceeds his current monthly expenses, and he concedes he could repay some of his debts on a monthly basis, the Board finds that recovery of the debt would not create an undue hardship.  There is no evidence that recovery of the overpayment would deprive the Veteran of basic necessities.  

Nevertheless, the Board finds that withholding of benefits for recovery of the overpayment would nullify the objective for which the benefits were intended.  The Veteran was awarded additional benefits for his spouse.  The overpayment represents that additional amount paid over the period from June 1, 1999 to September 30, 2010.  With the exception of the period from June, [redacted], 1999 (when he divorced D.) to November [redacted], 1999 (the date he married C.) the Veteran had a dependent spouse and was entitled to the additional amount of compensation.  Technically, VA was not  notified of the change in particular dependents, however, the Veteran's dependent status itself remained the same.  The Veteran would not be unjustly enriched.  He was entitled to the additional amount because he had a dependent spouse and except for the period in 1999 between marriages, he had a dependent spouse.  Thus, waiver of overpayment is granted, except for the period between his marriages, from June [redacted], 1999 to November [redacted], 1999.  The exact amount still to be recovered for the approximately 5 month period in 1999 will be determined by the RO.  

Earlier Effective Date

The relevant law provides that, except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  An award of additional compensation for dependents based on the establishment of a rating in the percentage specified by law for that purpose shall be payable from the effective date of such rating, but only if proof of dependents is received within one year from the date of such rating.  38 U.S.C.A. § 5110(f).  Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2). 

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth or adoption.  38 U.S.C.A. § 5110(n).  Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the veteran's award.  38 C.F.R. § 3.401(b).  The "date of claim" for additional compensation for dependents is the date of the veteran's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of VA's request.  38 C.F.R. § 3.401(b)(1).  The earliest that the additional award of compensation for a dependent spouse can occur is the first day of the month following the effective date.  38 C.F.R. § 3.31.

In the present case, the August 1994 rating decision granted service connection for a heart disability and a bilateral knee disability, and the combined disability evaluation was 40 percent.  

The Veteran informed VA of his November 1999 marriage to his current spouse, C. on September [redacted], 2010.  The October 2010 decision which removed the Veteran's former spouse, D., from his compensation, effective July 1, 1999, added the Veteran's current spouse, C., to his award, effective October 1, 2010.  

Applying the relevant law to the facts of this case, it is clear that an effective date earlier than October 1, 2010, for the addition of the Veteran's current spouse, C., to a VA disability compensation award is not warranted.  

Regarding the possible effective dates delineated in 38 C.F.R. § 3.401(b), the date of claim is September [redacted], 2010.  The date dependency arose was November 1999, when the Veteran married C.  The effective date of the Veteran's 30 percent evaluation was February 1994.  Pursuant to 38 C.F.R. § 3.31, the date of the Veteran's award for additional compensation for his wife as a dependent was October 1, 2010.  As the law instructs that the effective date for additional compensation for a dependent spouse is the latest of the aforementioned dates, the correct effective date is October 1, 2010. 

In sum, the evidence demonstrates that the Veteran is not entitled to the assignment of an effective date prior to October 1, 2010, for an award of additional compensation benefits based on a dependent spouse.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert, supra; Ortiz, supra.


ORDER

Waiver of recovery of debt in the amount to be determined resulting from the overpayment of additional VA disability compensation benefits for a dependent for the period from July 1, 1999 to September 30, 2010, with the exception of the period from June [redacted], 1999 to November [redacted], 1999 only, is granted.  

Waiver of recovery of debt in the amount to be determined resulting from the overpayment of additional VA disability compensation benefits for a dependent for the period from June [redacted], 1999 to November [redacted], 1999 only, is denied.

An effective date earlier than October 1, 2010, for the addition of the Veteran's spouse to a VA disability compensation award is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


